Citation Nr: 0518064	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral tinnitus, to include 
entitlement to separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

An initial disability evaluation in excess of 10 percent for 
tinnitus, to include separate evaluation for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.87, 
Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran initiated his claim for service connection for 
tinnitus by filing a VA Form 21-526 which he signed and dated 
June 20, 2003.  This claim was received at the RO on June 24, 
2003.  Service connection for tinnitus was granted by rating 
action dated in September 2003, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective June 24, 2003, the 
date of receipt of the veteran's claim.  In November 2003, 
the veteran's representative filed a Notice of Disagreement 
asserting that an initial disability evaluation in excess of 
10 percent for the service-connected tinnitus should be 


assigned.  Specifically, they claimed that a separate 10 
percent evaluation for each ear should be established.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, this claim is based on the 
assignment of an initial rating for tinnitus following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

A VA examination of the veteran was conducted in August 2003.  
The examination report indicates that the veteran reports 
having constant bilateral tinnitus.  

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for tinnitus.  Effective June 13, 2003, Diagnostic 
Code 6260 


was amended to state more explicitly that only a single 10 
percent evaluation will be assigned for tinnitus, whether it 
is perceived in one ear, both ears, or somewhere else in the 
head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) 
(2004); 68 Fed. Reg. 25,822-23 (2003).  The veteran's claim 
for service connection was filed on June 24, 2003; as such, 
the current regulation is applicable.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a 
higher schedular rating cannot be granted.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for a 
rating in excess of 10 percent, to include separate 
evaluations for each ear, must be denied as a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 


(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).


ORDER

An initial evaluation in excess of 10 percent for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


